DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1,4,12,24 and 25 have been amended. 
Claims 1-10,12-17 and 23-26 are pending and examined as follows: 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the liquid outlet inlet container" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the limitation a liquid inlet container and a liquid outlet container and the limitation “the liquid outlet inlet container” is not recited. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 

Claims 1, 4-10,12-15,17 and 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saccardo (US 6,962,105) in view of Ono (US 6,389,958) in further view of Hara et al (US 6,953,913).

With regard to claim 1, Saccardo discloses a portable apparatus for preparing and cooking a food product (kitchen furniture item 1, Fig. 1), the apparatus comprising:
a main container for holding the food product (cooking tank 6, Fig. 3);
a liquid inlet container comprising a receptacle to contain within and store for a period of time a quantity of liquid (inlet conduit 9 comprising a conduit that can store for a period of time when the valve 15 is opened and closed, Fig. 3);
a liquid inlet opening (opening in tank 6 where inlet conduit 9 is received, Fig. 3) into the main container for controllably providing liquid from the liquid inlet container into the main container with the food product (Fig. 3);
an inlet valve (second valve 15, Fig. 3) connected to the liquid inlet for automated regulation of inflow of the liquid into the main container (Fig. 3);
a liquid outlet opening (opening in tank 6 where shut off valve 8 is received, Fig. 3) from the main container for controllably removing liquid from the main container without removing the food product (Fig. 3);
an outlet valve (shut-off valve 10, Fig. 3) connected to the liquid outlet for automated regulation of outflow of the liquid from the main container (Fig. 3);
drain conduit 8, Fig. 3) comprising a receptacle for storing the liquid received from the outflow of the outlet valve (drain conduit 8 receives liquid from shut off valve, Fig. 3), the liquid outlet container removable from the apparatus for dumping the liquid stored within and for being returned to the apparatus after the liquid has been dumped (drain conduit 8 is a standard pipe that is used in any type of known drain configuration and is capable of being removed, Fig. 3):
a heater (electrical plates 20, Fig. 3) in contact with the main container for automated heating of the food product and the liquid in the main container (Fig. 3);
controlling the inlet valve to regulate the inflow of liquid into the main container (electronic unit controlling shut off valves, col 4, lines 25-26),
controlling the heater to heat the liquid in the main container to a temperature for cooking the food product (for controlling the various active elements of the kitchen furniture item 1 including heating means 7, col 4, lines 19-25), and controlling the outlet valve to regulate the outflow of the liquid from the main container (electronic unit controlling shut off valves, col 4, lines 25-26).
Ono does not disclose a liquid inlet container comprising a receptacle (water tank 26, Fig. 5) that is enclosed to contain within and store for a period of time a quantity of liquid sufficient for cooking the food product the main container(col 4, lines 24-32). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the water supply system of Saccardo with the water tank as taught by Ono to efficiently cook a food and increase repeatability. 
Saccardo and Ono does not teaches a computer processor: and a computer-readable storage medium storing computer instructions that when executed by the computer processor cause the processor to perform steps comprising: controlling the inlet valve to regulate the inflow of liquid into the main container, controlling the heater to heat the liquid in the main container to a temperature for 
Hara et al teaches a computer processor (computer, Fig. 3): and a computer-readable storage medium storing computer instructions that when executed by the computer processor cause the processor to perform steps (controller 114, Fig. 3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the electronic unit of Saccardo and Ono with the computer and controller as taught by Hara et al in order to automate a cooking process. 
With regards to claim 4, Saccardo discloses wherein the liquid inlet container is removable from the apparatus for filling with liquid is capable of being returned to the apparatus filled with liquid (inlet conduit 9 is a pipe that is capable of being removed and filled when attached back, Fig. 3). 
With regards to claim 5, Ono teaches wherein one of the lid (lid 3, Fig. 5) includes a gas outlet for releasing gases formed in the main container (cooking vessel 1 can be released to the surrounding atmosphere via an exhaust valve 15, Fig 5).
With regards to claim 6, Saccardo discloses wherein substantially all of the parts of the apparatus in solid or liquid contact with the food are detachable from the apparatus for removal and cleaning in a household dishwasher (holed basket 25 is removable and is capable of being cleaned in a dishwasher, col 3, lines 63-67).
With regards to claim 7, Ono teaches further comprising one or more sensors (food material temperature sensor, pressure sensor, abstract, lines 13-14) arranged on the apparatus to measure a plurality of parameters inside the main container, wherein the parameters comprise cooking status of the food product in the main container (food material temperature sensor is capable of giving a cooking status of a food material, abstract, lines 13-14).
With regards to claim 8, Ono teaches further comprising one or more seasonings containers (solution tank 31, seasoning liquid collecting tank 25 and seasoning tank 24, Fig. 5) attached to the main container (cooking vessel 1, Fig. 5) for providing seasonings to the food product inside the main container (Fig. 5), wherein the one or more seasonings containers comprise an openable hatch (Fig. 5) having an opening that leads to the main container (valve 34b allows seasoning to be transported to cooking vessel 1, Fig 5) for releasing the seasonings inside the seasonings container and into the main container (Fig. 5).
With regards to claim 9, Ono teaches further comprising one or more seasonings containers (solution tank 31, seasoning liquid collecting tank 25 and seasoning tank 24, Fig. 5) attached to the main container for providing seasonings to the food product inside the main container (Fig. 5), wherein the seasonings container is designed to hold a seasonings package containing the seasonings (solution tank 31, seasoning liquid collecting tank 25 and seasoning tank 24 are capable of holding a seasoning package Fig. 5), and the apparatus further comprises a code-reading sensor (level sensor 32, Fig. 5) proximal to the seasonings container for sensing contents of a seasoning container (level of seasoning, Fig. 5).
With regards to claim 10, Ono teaches further comprising one or more seasonings containers (solution tank 31, seasoning liquid collecting tank 25 and seasoning tank 24, Fig. 5) attached to the main container for providing seasonings to the food product inside the main container (Fig. 5), wherein the controller is further configured for controlling an opening or closing of the one or more seasonings containers according to a recipe to provide one or more seasonings to the food product (a control is responsive to signals from all of the detecting sensors for permitting the nozzles to shower the food material with the seasoning liquid, col 2, lines 7-14).

With regards to claim 12, Saccardo discloses a method for preparing a food product in the portable apparatus (of the kitchen operation appliance, col 4, line 47), the method comprising:
receiving the food product into the main container of the portable apparatus having the inlet valve and the outlet valve that are both closed (manually opening the covering element 16  and put food in with no water, col 4, lines 48-52) ;
receiving one or more settings input by a user into the portable apparatus containing the food product in the main container, wherein the inlet valve and the outlet valve are both close (ensuring that the valve 15 is shut and user commands the opening of the first valve 10 and fill the tank 10 with water up to the desired level, col 4, lines 50-54);
opening the inlet valve connected to the liquid inlet in the main container for controllably providing a controlled amount of liquid into the main container with the food product while keeping the outlet valve close (ensuring that the valve 15 is shut and user commands the opening of the first valve 10 and fill the tank 10 with water up to the desired level, col 4, lines 50-54);
responsive to the controlled amount of liquid being present in the main container, closing the inlet valve to stop inflow of the liquid into the main container (the first valve 10 fills tank 10 with water up to the desired level and then is shut off, col 4, lines 50-54);
applying heat to the food product and liquid in the main container for preparing the food product (user activate the heating means 7,col 4, lines 55-56); and
opening the outlet valve connected to the liquid outlet in the main container for controllably removing liquid from the main container without removing the food product (when cooking is complete the user can operate the second shut-off valve 15 to drain water leaving the food in the holed basket 25), wherein the liquid removed from the main container is stored in a liquid outlet container that is removable from the apparatus for dumping the liquid stored within and that is capable of being returned to the apparatus after the liquid is dumped (drain conduit 8 can be removed from valve 10 and since conduit has a curve there will be some water that needs to be dumped and can be returned to the valve 10, Fig. 3).
With regards to claim 13, One teaches wherein receiving one or more settings further comprises receiving setting for a food product rinsing cycle (the rinse may be repeated two or more times, col 4, lines 49-50), food product soaking cycle (soaking of black beans or soybean, col 4, lines 20-22), food product cooking cycle (food material heated by hot water, col 4, lines 20-28), comprising automatically starting a new cycle selected from the group of cycles responsive to completion of a cycle (rinse may be repeated two or more times after soak cycle, col 4, lines 49-50).
With regards to claim 14, Ono teaches further comprising allowing the food product to cook for a specified time period according to a recipe specific to the particular food product to be cooked (example 2,3 and 4 have specified time periods for particular foods to be cooked, col 6, lines 35-67). 
With regards to claim 15, Ono teaches further herein receiving one or more settings further comprising receiving settings for a soaking cycle and a cooking cycle for the food product, the soaking cycle (example 1 has a soak and heating cycle, col 4, lines 19-58) further comprising the steps of:
opening the inlet valve for providing liquid into the main container with the food product while keeping the outlet valve closed (food material is soaked one night in water, col 4, lines 20-23);
closing the inlet valve to stop inflow of the liquid into the main container and allowing the food product to soak in the liquid for a specified time period (after completing the softening of the food material the stem is prevented from flowing to the heat exchanger 28, col 4, lines 35-40);
responsive to an end of the specified time period being reached, opening the outlet valve for removing liquid from the main container without removing the food product (used water is drained through the blast and drain conduit 8, col4 ,lines 47-50); and
starting the cooking cycle responsive to an end of the soaking cycle (after completing of soaking the food material is evenly heated, col 4, lines 54-60).
With regards to claim 17, Ono teaches further comprising opening one or more seasonings containers associated with the apparatus to release one or more seasonings into the main container for seasoning the food product (solution tank 31, seasoning liquid collecting tank 25 and seasoning tank 24, Fig. 5).
With regards to claim 21, Saccardo discloses wherein the outer container (support structure 2, Fig. 3) further surrounds at least a portion of the liquid inlet opening (inlet conduit 9, Fig. 3), the liquid outlet opening (drain conduit 8, Fig. 3), and the controller (electronic unit, col 4, lines 20-24), and wherein the outer container connects the main container and the liquid inlet container (Fig. 3).
With regards to claim 22, Saccardo discloses wherein the heater (electrical plates 20, Fig. 3) in contact with the main container is configured to directly heat the main container to cause heating of the liquid inside the main container (Fig. 3).
With regards to claim 23, Saccardo discloses wherein the liquid inlet container (water supply system, col 2, lines 45-46) is configured to contain liquid prior to a start of operation of the apparatus (water supply system would have water, col 2, lines 45-46), wherein the liquid inlet valve (second valve 15, Fig. 3) is configured to allow liquid to enter the main container through the liquid inlet opening such that the food product in the main container is substantially covered over by the liquid to allow the food product to soak in the liquid for a period of time (Fig. 3).
With regards to claim 24, Ono teaches further comprising a liquid outlet container (strainer 29,Fig. 5) attached to the outlet valve of the main container (valve 10, Fig. 5), the liquid outlet container configured for receiving and containing the liquid drained through the liquid outlet opening via the outlet valve following the soaking of the food product (Fig. 5), and wherein the liquid inlet valve (valve 20, Fig. 5) is configured to allow additional liquid from the liquid inlet container to enter the main container through the liquid inlet valve after the liquid for soaking is drained from the main container beans can be soaked and water can be returned to cooking vessel 1, col 4, lines 35-41).
With regards to claim 25, Saccardo discloses wherein substantially all of the parts of the apparatus in solid or liquid contact with the food are detachable from the apparatus for removal and cleaning in a household dishwasher (holed basket 25 is removable and is capable of being cleaned in a dishwasher and filled with water, col 3, lines 63-67).
With regards to claim 26, Hara et al teaches wherein the computer-readable storage medium stores computer instructions (instruction from computer to controller 302, Fig. 3) that compromise a recipe that specifies one or more parameters for automatically operating the apparatus to prepare the food product (block 46 to operate automatically the pan warmer, Fig. 4). 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saccardo, Ono and Hara et al as applied to claims 1, 4-10,12-15,17 and 21-26 above, and further in view of Hilger et al (US 5,313,876).

With regards to claim 2, Saccardo, Ono and Hara et al does not disclose further comprising a computer-readable storage medium storing computer instructions executable by a computer processor, the computer instructions comprising a recipe that specifies a timing for delivering and removing liquid to the main container, and specified one or more levels of the liquid in the main container during food preparation.
Hilger et al teaches further comprising a computer-readable storage medium storing computer instructions executable by a computer processor (microprocessor 62, Fig. 7), the computer instructions comprising a recipe that specifies a timing for delivering and removing liquid to the main container, and specified one or more levels of the liquid in the main container during food preparation (Fig. 10).
. 

Claim 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saccardo, Ono and Hara et al as applied to claims 1, 4-10,12-15,17 and 21-26  above, and further in view of Hohler et al (US 5,609,093).

	With regards to claim 3, Saccardo, Ono and Hara et al does not disclose further comprising an outlet cover positioned over the liquid outlet for allowing liquid to drain out of the main container without allowing the food product to pass through the liquid outlet.
	Hohler et al teaches further comprising an outlet cover (screen box 76, Fig. 4) positioned over the liquid outlet (drain tube 80, Fig. 4) for allowing liquid to drain out of the main container (tank 12, Fig. 1) without allowing the food product to pass through the liquid outlet (to remove starch foam and pasta particles to minimize the likelihood of drain clogging, col 2, lines 21-25).
	It would have been obvious to one skilled in art at the time the invention was made to modify the outlet of Saccardo, Ono and Hara et al with the outlet cover as taught by Hohler et al in order to prevent particles from clogging a drain in a cooking apparatus using water.

 Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saccardo as applied to claims 1, 4-10,12-15,17 and 21-26 above, and further in view of Lee (US 4,144,671). 

With regards to claim 16, Saccardo, Ono and Hara et al does not disclose wherein the method is a sprouting method, and wherein the controlled amount of liquid is an amount of liquid sufficient to 
Lee teaches wherein the method is a sprouting method (method used in this invention for growing bean sprouts, col 4, lines 65-68), and wherein the controlled amount of liquid is an amount of liquid sufficient to partially cover the food product for sprouting (flow of water through orifices 12 sufficient for agitation, col 5, lines 48-55), and wherein applying heat further comprises applying heat needed to sprout the food product (hot water from hot water line 42 gives heat needed to sprout food, col 6, lines 15-20).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of Saccardo, Ono and Hara et al with the sprouting method as taught by Lee in order to provide versatile modes of cooking different foods in a cooking apparatus. 

Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive.
Applicant’s arguments: Applicant argues the prior art does not disclose or teach amended feature of claim 1 that includes “a liquid outlet container comprising a receptacle for storing the liquid received from the outflow of the outlet valve, the liquid outlet container removable from the apparatus for dumping the liquid stored within and for being returned to the apparatus after the liquid has been dumped”. 
Examiner’s response: Saccardo discloses a liquid outlet container (drain conduit 8, Fig. 3) comprising a receptacle for storing the liquid received from the outflow of the outlet valve (drain conduit 8 receives liquid from shut off valve, Fig. 3), the liquid outlet container removable from the apparatus for dumping the liquid stored within and for being returned to the apparatus after the liquid drain conduit 8 is a standard pipe that is used in any type of known drain configuration and is capable of being removed, Fig. 3).
 
Applicant’s arguments: Applicant argues the prior art does not disclose or teach amended feature of claim 12 includes “wherein the liquid removed from the main container is stored in a liquid outlet container that is removable from the apparatus for dumping the liquid stored within and that is capable of being returned to the apparatus after the liquid has been dumped”.
Examiner’s response: Saccardo discloses opening the outlet valve connected to the liquid outlet in the main container for controllably removing liquid from the main container without removing the food product (when cooking is complete the user can operate the second shut-off valve 15 to drain water leaving the food in the holed basket 25), wherein the liquid removed from the main container is stored in a liquid outlet container that is removable from the apparatus for dumping the liquid stored within and that is capable of being returned to the apparatus after the liquid is dumped (drain conduit 8 can be removed from valve 10 and since conduit has a curve there will be some water that needs to be dumped and can be returned to the valve 10, Fig. 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761